—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered June 6, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
The hearing court properly denied defendant’s suppression motion. “The showup here was the culmination of an unbroken chain of exigent events * * * officers meeting with the complainants [almost immediately] after the robbery, and, while interviewing them, receiving a radio transmission that a possible suspect in the robbery had been apprehended, and then immediately driving the [witnesses] to where the suspect [s] [were] being detained,” only a few miles away from the scene of the robbery (People v Davis, 232 AD2d 154, lv denied 89 NY2d 1091). Accordingly, the showup was justified by the exigent necessity to take prompt advantage of the witnesses’ fresh memories. Furthermore, the showup was not rendered unduly suggestive by the fact that defendant was handcuffed, laying down, and injured (People v Blanche, 90 NY2d 821; People v Anthony, 249 AD2d 102, lv denied 92 NY2d 878), the *50fact that he was viewed when he was next to the other suspects (People v Colson, 148 AD2d 626, lv denied 74 NY2d 662), the fact that an officer told the witnesses to come to the arrest scene to see if they could identify or recognize anyone from the robbery (People v Stafford, 215 AD2d 212, lv denied 86 NY2d 784), or the fact that two witnesses'were transported to the arrest scene together (People v Davis, supra).
We have considered and rejected defendant’s other arguments. Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ. “